Exhibit 10.15

FIRST AMENDMENT TO

HANCOCK HOLDING COMPANY

2010 EMPLOYEE STOCK PURCHASE PLAN

HANCOCK HOLDING COMPANY (the “Company”) hereby amends the HANCOCK HOLDING
COMPANY 2010 EMPLOYEE STOCK PURCHASE PLAN (the “Plan”) this the 15th day of
December, 2011.

W I T N E S S E T H:

WHEREAS, effective the 1st day of January, 2011, the Company established the
Plan to provide for ownership of stock in the Company by Associates of the
Company and/or of its Affiliates; and

WHEREAS, pursuant to Section 18.1 of the Plan, the Company reserved the right to
amend the Plan at any time provided no such amendment affects any Participant’s
rights to the benefits of contributions made prior to the date of such
amendment; and

WHEREAS, the Company desires to amend the eligibility provisions of the Plan.

NOW, THEREFORE, the Hancock Holding Company 2010 Employee Stock Purchase Plan is
hereby amended as follows:

ARTICLE XVI

Section 4.1 of the Plan is hereby amended by the deletion of the Section in its
entirety and the substitution of the following:

4.1 Eligibility Requirements. Each Eligible Associate shall be eligible for
participation in this Plan after attaining age eighteen (18) and completing
sixty (60) days of consecutive employment as an Eligible Associate with the
Company or one of its Affiliates.

ARTICLE XVII

This Amendment shall supersede the provisions of the Plan to the extend those
provisions are inconsistent with the provisions of this Amendment.

ARTICLE XVIII

Capitalized terms used in this Amendment shall have the same meaning as when
used in the Plan unless otherwise specifically provided herein.



--------------------------------------------------------------------------------

ARTICLE XIX

This Amendment shall be effective as of the 1st day of January, 2012.

ARTICLE XX

Except as amended here, the Hancock Holding Company 2010 Employee Stock Purchase
Plan shall remain unchanged.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
officers thereunto duly authorized and attested as of the date first-noted
above.

 

ATTEST:     HANCOCK HOLDING COMPANY By:         By:                       Title:
   